Title: Jonathan Law to Thomas Jefferson, 31 March 1809
From: Law, Jonathan
To: Jefferson, Thomas


          Sir,   Hartford, March 31, 1809—
          I have the honor, as secretary of a general meeting of the Republicans of Connecticut, holden in this City, on the 2d day of March Inst., to enclose to you some resolves passed at said meeting, ordered to be transmitted to the then president of the U. States.
          The duty of forwarding the Resolves, having by the meeting been omitted to be assigned to any particular individual, I have considered it as, ex officio, devolving upon myself, & ought perhaps to apologize for having so long postponed the discharge of it.
          Directly after passing the Resolutions they were handed to the printer for publication, from whom it was my intention, with as little delay as could consist with his having put them in types, to procure them for the purpose of sending you a copy. of them.
          The alarming progress of a Disorder which has recently afflicted us, persuaded me, in the mean time, at the solicitations of my family friends in a neighboring town, to retire a little suddenly from Hartford, so that it became inconvenient, immediately to make to you the enclosure which I could have wished. I might, to be sure, since my return, have been a little more prompt in making amends for the past, but the Resolutions having gone out before the public & most probably fallen under your observation, in the papers, I was led to indulge myself in a some delay which I should rather ask of you to forgive than attempt entirely to justify. 
          With the highest respect, Sir permit me to subscribe myself your most Obedt Servt Jonathan Law
        